DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (hereinafter Maruyama) (US20100212955).
Regarding claim 1, Maruyama discloses a housing assembly, comprising: 
a first housing (3), and 
a second housing (7) receiving in the first housing; 
wherein a groove (21B) is formed on a surface of the first housing facing the second housing (Figure 1) , the second housing comprises a first side plate (33B) (Figure 6), a second side plate (33D) (Figure 6) facing the first side plate, a bottom plate (Figure 6), and a fastener (37), the first side plate and the second side plate are 


    PNG
    media_image1.png
    462
    539
    media_image1.png
    Greyscale


Regarding claim 9, Maruyama discloses an electronic device comprising: 
a wire (5); and 
a housing assembly (3)(7)  comprising: 
a first housing (3), and 
a second housing (7) receiving in the first housing; 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (hereinafter Maruyama) (US20100212955) in view of Ford (US20190237282).
Regarding claim 17, Maruyama discloses the electronic device of claim 9.
Maruyama does not expressly disclose further comprising a battery received in the receiving space.
Ford discloses a receiving space (30) receiving a battery (32).
It would have been obvious to a person of ordinary skill in the art, before the effective date of the invention, to incorporate a receiving space, receiving a battery of Ford into the electronic device of Maruyama.
One having ordinary skill in the art would have been motivated to do so to provide a source of power.

Allowable Subject Matter
Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 2, the prior art of record, taken alone or in combination, does not expressly disclose or suggest the interconnection or interrelationship wherein the first side wall comprises a first inner surface and a first outer surface opposite to the first inner surface, the first inner surface faces the second side wall, the first inner surface is recessed toward the first outer surface to form the groove, the groove divides the first inner surface into a first surface and a second surface, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 10, the prior art of record, taken alone or in combination, does not expressly disclose or suggest the interconnection or interrelationship the first side wall comprises a first inner surface and a first outer surface opposite to the first inner surface, the first inner surface faces the second side wall, the first inner surface is recessed toward the first outer surface to form the groove, the groove divides the first inner surface into a first surface and a second surface, as claimed in combination with the remaining limitations of independent claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10178783.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                                                                                                                                                                                                                                


11 January 2022